Honorable V. C. Marehell, Administrator
State Soil Conservation Board
Professional Building
Temple, Texae

Dear Sir:                            Opinion Number O-2249
                                     Re: Construction of H.B. 20, Acts
                                     of the Forty-sixth Legislature,
                                     Regular Session, a.5to authority
                                     for the ieeuance of bonds or levy-
                                     ing of taxes by an approved Soil
                                     Coneervatlon Dietrlct created
                                     pureuent to euch Act.

          We have your letter of April 17, in which you rubmit the fol-
lowing question for our conriderrtion and opinion:

            “DoeI the Etrtr Soil Conservation Iaw, 81 enacted by tha Forty-
     rlxth Legirlature   (LB. #20) authorlee the ianuance of bonda or
     levying   of taxer by an approved Soil Conrervatlon Dirtrict?”

          In Subsection (d), Section 2 of the Act, it IIIdeclared to
be the policy of the Legirlature to provide for the conservation of aoil
and 8011 re6ourcee of thin State and thw to carry out the mandate ex-
pressed in Article 16, Section 59, Constitution of Texae. The legie-
lative authority for the creation of such dletrictn aa contemplated
by the Act 16 therefore predicated upon that article of the Constltu-
tlon from which we quote, in part, Subeection (a) of Section 59:

          “The coneervation and development of all of the natural re-
     eourcea of thie State * * * are each and all hereby declared pub-
     lic right6 and duties, and
                            -- the Leglelature shall gaee all such
     laws a6 may be appropriate thereto.” (UndeGlng
     --                                                  ouq.-

          It is evident that the Legislature has undertaken to provide
legal machinery for the conservation and reclamation of 8011 by the
enactment of House Bill 20. Subsection (b) of Section 59, Article 16
of the Constitution, reads a8 follows:

         “There may be created within the State of Texas, or the State
    may be divided into such number of conservation and reclamation
    districts ae may be determined to be essential to the accompllah-
    ment of the purposes of this amendment to the Constitution, which
                                                                     -    .




Honorable V. C. Marshall, Administrator, page 2 (O-2249)



     districts shall be governmental agencies and body politic and
     corporate, with such powers of government and authority to
                                                             -- exer-
     cise
     --   such rights, privileges and functions concerning the  subject
     matter --
            of this amendment as mFbe   conferred by law." qnder-
     scoring ours).

          It is apparent from a reading of the Act that the Legislature
has endeavored to provide a method by which soil conservation districts
may be created pursuant to the provisions of Subsection (b) of Section
59 of Article 16, above quoted. The Act itself enumerates the rights,
privileges and functions concerning the subject matter which the Legls-
lature Intended to confer in response to that part of the provision
which says "may be conferred by law".

          Subsection (c), Section 59, .reads, in part, as follows:

          "The Legislature shall authorize all such indebtedness as
     may be necessary to provide all improvements and the maintenance
     thereof requisite to the achievement of the purposes of this
     amendment, and shall also authorize the levy and collection with-
     in said district all such taxes equitably distributed as may be
     necessary for the payment of the interest and the creation of a
     sinking fund for the payment of such bonds * * *".

          This section confers the power upon the Legislature, if in
Its wisdom such power should be exercised, to authorize the creation
of debt and the levy of a tax for the purpose of creating a sinking
fund for the payment of such bonds and the retirement of the interest
as It accrues thereon.

           It will be noted that the provisions of Section 59, Article
1.6, are not self-enacting, and that by the terms thereof the Leglsla-
ture is charged with the duty of enacting laws appropriate thereto.
House Bill 20 represents the Legislature's response to the duty imposed
by this constitutional amendment. Such rights, privileges and powers
as are conferred by the Act must be considered to represent all of the
powers the Legislature intended to confer upon such districts. After
a careful reading of the Act we reach the conclusion that none of the
provisions of House Bill 20, Acts of the Forty-sixth Legislature, Regu-
lar Session, authorizes the issuance of bonds or the creation of debt
in any form or the levying of taxes for any purpose.

          If such powers are to be construed from the Act, it must be
by implication, and in view of the terms of Article 16, Section 59,
directing that the Legislature shall expressly pass such laws as may
be appropriate to the accomplishment of the purposes enumerated under
this section, we are of the opinion that no implication can be drawn
from the language used which would operate in any way to authorize the
issuance of bonds or the levying of taxes in any form. The Constitution
Honorable V. C. Marshall, Administrator, page 3 (O-2249)



declares the organic law of the State end generally comprises the rules
and maxims in accordance with which the powers of sovereignty are exer-
cised, and where such constitutional provisions direct the Legislature
to enact laws pursuant thereto, insofar as the Legislature does act,
the resultant statute becomes the law of the lend. See Cox vs. Robison,
150 S.W. 1149.

          Section 7 of House Bill 20 enumerates the powers of the die-
trict and its supervisors, but the language used meticulously avoids
the mention of the creation of debt in any form or the levy of any kind
ofatax.

          You are, therefore, advised that in our opinion House Bill
20, Acts of the Forty-sixth Legislature, Regular Session, does not au-
thorize the issuance of bonds or the levy of a tax.

          Trusting that the foregoing satisfactorily answers your in-
quiry, we are

                                                    Very truly yours

                                              ATTORNEYGENERAL OFTEXAS


                                              By /e/ Clarence E. Crowe
                                                     Clarence E. Crowe
                                                             Assistant

CEC-S-In


           APPROVED MAY 8, 1940

           /*I Gerald C. Mann

           ATTORNEY GENERAL OF TEXAS



                                    APPROVED
                                    OPINION
                                   COMMITPEE

                                       BY /s/ BWB
                                         CHAIRMAN